

117 S675 IS: NICS Denial Notification Act of 2021
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 675IN THE SENATE OF THE UNITED STATESMarch 10, 2021Mr. Coons (for himself, Mr. Cornyn, Ms. Duckworth, Mr. Rubio, Mr. Carper, Mr. Lankford, Ms. Klobuchar, Ms. Collins, Mr. Manchin, Mr. Toomey, Mr. Graham, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for the reporting to State and local law enforcement authorities of cases in which the national instant criminal background check system indicates that a firearm has been sought to be acquired by a prohibited person, so that authorities may pursue criminal charges under State law, and to ensure that the Department of Justice reports to Congress on prosecutions secured against prohibited persons who attempt to acquire a firearm.1.Short titleThis Act may be cited as the NICS Denial Notification Act of 2021.2.Reporting of background check denials(a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 925A the following:925B.Reporting of background check denials to State authorities(a)In generalIf the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901) (commonly referred to as NICS) provides a notice pursuant to section 922(t) of this title that the receipt of a firearm by a person would violate subsection (g) or (n) of section 922 of this title or State law, the Attorney General shall, in accordance with subsection (b) of this section—(1)report to the law enforcement authorities of the State where the person sought to acquire the firearm and, if different, the law enforcement authorities of the State of residence of the person—(A)that the notice was provided;(B)the specific provision of law that would have been violated;(C)the date and time the notice was provided;(D)the location where the firearm was sought to be acquired; and(E)the identity of the person; and(2)where practicable, report the incident to local law enforcement authorities and State and local prosecutors in the jurisdiction where the firearm was sought and in the jurisdiction where the person resides.(b)Requirements for reportA report is made in accordance with this subsection if the report is made within 24 hours after the provision of the notice described in subsection (a), except that the making of the report may be delayed for so long as is necessary to avoid compromising an ongoing investigation.(c)Amendment of reportIf a report is made in accordance with this subsection and, after such report is made, the Federal Bureau of Investigation or the Bureau of Alcohol, Tobacco, Firearms, and Explosives determines that the receipt of a firearm by a person for whom the report was made would not violate subsection (g) or (n) of section 922 of this title or State law, the Attorney General shall, in accordance with subsection (b), notify any law enforcement authority and any prosecutor to whom the report was made of that determination.(d)Rule of constructionNothing in subsection (a) shall be construed to require a report with respect to a person to be made to the same State authorities that originally issued the notice with respect to the person..(b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 925A the following:925B. Reporting of background check denials to State authorities..3.Annual report to Congress(a)In generalChapter 44 of title 18, United States Code, as amended by section 2(a) of this Act, is amended by inserting after section 925B the following:925C.Annual report to CongressNot later than 1 year after the date of enactment of this section, and annually thereafter, the Attorney General shall submit to Congress a report detailing the following, broken down by Federal judicial district:(1)With respect to each category of persons prohibited by subsection (g) or (n) of section 922 of this title or State law from receiving or possessing a firearm who are so denied a firearm—(A)the number of denials;(B)the number of denials referred to the Bureau of Alcohol, Tobacco, Firearms, and Explosives;(C)the number of denials for which the Bureau of Alcohol, Tobacco, Firearms, and Explosives determines that the person denied was not prohibited by subsection (g) or (n) of section 922 of this title or State law from receiving or possessing a firearm;(D)the number of denials overturned through the national instant criminal background check system appeals process and the reasons for overturning the denials;(E)the number of denials with respect to which an investigation was opened by a field division of the Bureau of Alcohol, Tobacco, Firearms, and Explosives;(F)the number of persons charged with a Federal criminal offense in connection with a denial; and(G)the number of convictions obtained by Federal authorities in connection with a denial.(2)The number of background check notices reported to State authorities pursuant to section 925B (including the number of the notices that would have been so reported but for section 925B(c))..(b)Clerical amendmentThe table of sections for such chapter, as amended by section 2(b) of this Act, is amended by inserting after the item relating to section 925B the following:925C. Annual report to Congress..